Citation Nr: 1211186	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 23, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to July 1996.  He received the Combat Infantryman Badge and Army Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD and assigned an effective date of June 23, 2008.

The Veteran testified before the undersigned at a December 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In July and August 2011, the Veteran raised the issues of entitlement to specially adapted housing and entitlement to special monthly compensation based on the need for regular aid and attendance of another person, respectively.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran submitted a claim for service connection for PTSD within a year of his July 5, 1996 separation from service on December 23, 1996, and entitlement to service connection for that disability arose in March 1997, when PTSD was diagnosed based on in-service combat stressors.



CONCLUSION OF LAW

The criteria for an effective date of July 6, 1996 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3,151(a), 3.155(a), 3.304(f), 3.400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the earliest possible effective date for the grant of service connection for PTSD under applicable laws and regulations, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The sufficiency of the stressor upon which served as the basis for a diagnosis of PTSD is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The current effective date of the grant of service connection for the Veteran's PTSD is June 23, 2008, the date of receipt of a statement from the Veteran's representative in which it raised the issue of entitlement to service connection for PTSD.

In a November 1996 letter, the Veteran reported that he experienced PTSD and was overcome with stress from being a disabled civilian.  This letter was received by the RO on December 23, 1996.  As the Veteran specifically stated that he experienced PTSD, his claim sufficiently identified the benefit sought and the November 1996 letter is considered an informal claim for service connection for PTSD.

Furthermore, the Veteran's DD 214 indicates that he served in Southwest Asia from January to July 1991 and that he engaged in combat, as he received the Combat Infantryman Badge.

In support of his claim for service connection for PTSD, the Veteran submitted a March 1997 examination report from King's Daughters Clinics.  The examination report reflects that he reported that he felt "stressed out" and experienced PTSD due to the death of two fellow servicemembers while participating in combat during the Gulf War.  The physician who conducted the examination diagnosed the Veteran as having PTSD based, at least in part, on his reported combat stressor.

As the Veteran engaged in combat and had been diagnosed as having PTSD based on his claimed in-service combat stressor, he met the criteria for service connection for PTSD at the time of the March 1997 diagnosis.  The RO did not adjudicate the issue of entitlement to service connection for PTSD prior to the October 2008 rating decision, ordinarily the effective date would be the day entitlement arose, but because he filed the claim within a year of service, the proper effective date for the grant of service connection is July 6, 1996, the day following his discharge from active service.  38 C.F.R. § 3.400(b)(2)(i).

This is the earliest possible effective date for the grant of service connection for PTSD under applicable laws and regulations.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (providing no effective dates for compensation earlier than the day after discharge from service).  Hence the full benefit sought on appeal is granted.


ORDER

Entitlement to an effective date of July 6, 1996 for the grant of service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


